
	
		I
		111th CONGRESS
		2d Session
		H. R. 6196
		IN THE HOUSE OF REPRESENTATIVES
		
			September 23, 2010
			Mr. Young of Alaska
			 (for himself, Mr. Westmoreland,
			 Mr. Coble, and
			 Mr. Graves of Missouri) introduced the
			 following bill; which was referred to the Committee on Transportation and
			 Infrastructure, and in addition to the Committee on the
			 Judiciary, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To amend title 23, United States Code, to modify the
		  deadline for filing a claim seeking judicial review of a permit, license, or
		  approval issued by a Federal agency for a highway or public transportation
		  capital project, and for other purposes.
	
	
		1.Deadline for claims relating
			 to highway and public transportation capital projectsSection 139(l) of title 23, United States
			 Code, is amended by striking 180 days in each of paragraphs (1)
			 and (2) and inserting 90 days.
		
